NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0604n.06
                             Filed: August 21, 2006

                                             No. 05-3847

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JAMES R. MILLS,                                     )
                                                    )
        Petitioner-Appellant,                       )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
WANDA JACKSON, Warden,                              )   SOUTHERN DISTRICT OF OHIO
                                                    )
        Respondent-Appellee.                        )



        Before: BATCHELDER, CLAY, and ROGERS, Circuit Judges.


        ROGERS, Circuit Judge. James R. Mills, an Ohio prisoner proceeding pro se, appeals the

district court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. After

reviewing the record, the parties’ briefs, and the applicable law, this court determines that no

jurisprudential purpose would be served by a panel opinion and affirms the district court’s decision

for the reasons stated in parts I and II, and the last paragraph of part III, of Magistrate Judge Black’s

Report and Recommendation (R&R). See Mills v. Jackson, No. C-1-02-CV-664, 2005 WL
1378759, at *4-*12, *15-*16 (S.D. Ohio June 8, 2005). It is unnecessary, however, to address the

R&R’s finding that the government’s withholding of the stained seat cover was not material because,

even assuming the seat cover was material, Mills suffered no prejudice as he learned of the existence

of the seat cover during his trial and did not seek a continuance. See Mills, 2005 WL 1378759, at

*15. The district court properly denied Mills’s habeas petition. Its judgment is therefore affirmed.